ICJ_157_MaritimeDelimitation-CaribbeanPacific_CRI_NIC_2018-02-02_JUD_01_CO_05_EN.txt. 262




              DECLARATION OF JUDGE GEVORGIAN



   Land boundary in the northern part of Isla Portillos — 1858 Treaty of Limits —
Punta de Castilla as the starting-point of the boundary — Cleveland and Alexander
Awards — the Court-appointed experts referred to the “remnants” of a former
channel — Stability and finality of boundaries — Nicaragua’s military camp —
No need for a finding of breach of sovereignty — The area was disputed territory —
Maritime delimitation in the Caribbean Sea — The “Alexander Point” as
starting-point of the maritime boundary — Nicaragua’s entitlement to a territorial
sea in Harbor Head Lagoon.


   1. I have voted against two ﬁndings of the Court concerning the land
boundary: ﬁrst, that “the Republic of Costa Rica has sovereignty over the
whole northern part of Isla Portillos, including its coast, up to the mouth
of the San Juan River” (Judgment, paragraph 2 of the dispositif); second,
that “by establishing and maintaining a military camp on Costa Rican
territory, the Republic of Nicaragua has violated the sovereignty of the
Republic of Costa Rica” (Judgment, paragraph 3 of the dispositif). In this
declaration, I shall explain the reasons of my vote and comment on cer-
tain aspects of the Court’s delimitation of the maritime boundary in the
Caribbean Sea.


                             I. Land Boundary

  2. When General Alexander initiated the demarcation of the boundary
between Costa Rica and Nicaragua in 1897, he took Punta de Castilla
(not the San Juan River mouth or some other point) as a reference. His
ﬁrst Award was particularly telling in this regard. Therein he explained in
great detail the reasons why the drafters of the Treaty of Limits between
Costa Rica and Nicaragua of 15 July 1858 (hereinafter “the 1858 Treaty
of Limits”) and President Cleveland had chosen Punta de Castilla (a
point of “no importance, political or commercial”) as starting-point of
the boundary 1. In his view, “the makers of the treaty intended to desig-
nate the mainland on the east of the harbor” in order to keep all the
geomorphological features situated between such mainland and Punta
Arenas under Nicaraguan sovereignty 2. As he explained, it was “impos-

   1 First Award under the Convention between Costa Rica and Nicaragua of 8 April

1896 for the demarcation of the boundary between the two Republics, United Nation,
Reports of International Arbitral Awards (RIAA), Vol. XXVIII, p. 217.
   2 Ibid., p. 219.



127

263    maritime delimitation and land boundary (decl. gevorgian)

sible to conceive that Nicaragua had conceded this extensive and impor-
tant territory to Costa Rica” 3.
   3. At the time, the area had undergone important geomorphological
changes in relation to the situation that existed in 1858. As General Alex-
ander observed, “[t]he exact spot which was the extremity of the headland
of Punta de Castillo [sic] April 15, 1858, has long been swept over by the
Caribbean Sea” 4. Moreover, the area had long ceased to have the eco-
nomic prominence it once had. But despite these changes, General Alex-
ander ﬁxed the starting-point of the boundary at the point that best
corresponded to the geographical characteristics of Punta de Castilla as
deﬁned in the 1858 Treaty of Limits. Such a point was “the headland of
to-day, or the northwestern extremity . . . on the east side of Harbor Head
Lagoon” 5. He then deﬁned the direction of the boundary by reference to
the “ﬁrst channel met”, which was a continuous line of water connecting
Harbor Head Lagoon with “the river proper” 6. Finally, anticipating
possible geomorphological changes, he expressed the view that the land
boundary was to follow the ﬂuctuations of the river in accordance with
the relevant rules of international law 7.

  4. In my opinion, General Alexander’s approach remains valid today.
Despite the continuous geomorphological changes, Punta de Castilla
remains of prime importance as starting-point of the boundary by virtue
of Article II of the 1858 Treaty of Limits, as interpreted in the Cleveland
and Alexander Awards. Indeed, General Alexander’s demarcation line
can still be identiﬁed in the current geography of the area.


  In support of the opposite conclusion — that the geomorphological
changes occurred in the area render Punta de Castilla and General Alex-
ander’s line irrelevant — the Judgment heavily relies on two factual ﬁnd-
ings made by the Court-appointed experts: ﬁrst, that “[o]ﬀ the coastline,
there are no features above water even at low tide”; second, that west of
Harbor Head Lagoon “the coast is made up of a broad sandy beach with


   3  First Award under the Convention between Costa Rica and Nicaragua of 8 April
1896 for the demarcation of the boundary between the two Republics, United Nation,
Reports of International Arbitral Awards (RIAA), Vol. XXVIII; emphasis added.
   4 Ibid., p. 220.
   5 Ibid.
   6 Ibid.
   7 See General Alexander’s second and third Awards for the demarcation of the boun-

dary between Costa Rica and Nicaragua (1897-1898). See also the 1888 Award of the
President of the United States in regard to the validity of the Treaty of Limits between
Costa Rica and Nicaragua (“Cleveland Award”). Both referred to certain “principles” or
“rules” of international law as governing the possible ﬂuctuations of the San Juan River
(see respectively RIAA, Vol. XXVIII, pp. 208-211 [Cleveland Award], pp. 223-225 [second
Alexander Award] and pp. 227-230 [third Alexander Award]).


128

264     maritime delimitation and land boundary (decl. gevorgian)

discontinuous and coast-parallel enclosed lagoons in the backshore” 8.
However, the Judgment avoids mentioning the experts’ identiﬁcation of a
series of “discontinuous coast-parallel lagoons” which are “essentially
remnants of the channel-like water gap that used to exist in recent times
between Isla Portillos and the spit of Los Portillos/Harbor Head
Lagoon” 9. Such a ﬁnding is in my view signiﬁcant since, on the record
before the Court, it is possible to observe that during the past century the
channel mentioned by the experts was not swallowed by the sea, but
rather continued to exist while moving southwards as a consequence of
coastal recession 10. It follows that the “remnants” identiﬁed by the experts
have their origin in General Alexander’s “ﬁrst channel met”. It is there-
fore possible to identify his line in the current geomorphological situa-
tion. The Court should have aimed to take the “stability and ﬁnality” of
this boundary into consideration 11.


  5. This conclusion is supported by two other important considerations.
First, in the proceedings before the Court, Costa Rica has not rejected
Nicaragua’s sovereignty for decades over the channel connecting the
lagoon with the river mouth, despite not being anymore an outlet for
commerce in the sense of Article VI of the 1858 Treaty of Limits 12. This
shows the continuous importance of General Alexander’s line throughout
the years despite the geomorphological changes in the area. Second, if
one were to follow the Applicant’s logic, Harbor Head Lagoon would
have been Costa Rican. Instead, in 2015, the Court assumed the Parties’
positions when it excluded the lagoon from the deﬁnition of the “disputed

   8 See paragraph 71 of the present Judgment.
   9 Report of the Court-Appointed Experts, CRNIC-CRNIP 2017/18, 1 May 2018,
para. 106 and ﬁg. 26 (emphasis added) and Question Put to the Experts by Judge Tomka:
Answer of the Court-Appointed Experts, CRNIC-CRNIP 2017/29, 15 June 2017.
   10 See in particular the aerial photographs taken in 1960, 1961 and 1981 (CMN, pp. 30,

41 and 42) and the 1966 map of the US Corps of Engineers (CMN, p. 39). See also the
topographic sheets respectively made by Costa Rica’s Instituto Geológico Nacional and
Nicaragua’s INETER in 1970 and 1988 (Report of the Court-Appointed Experts, p. 27,
ﬁg. 26).
   11 Temple of Preah Vihear (Cambodia v. Thailand), Merits, Judgment, I.C.J. Reports

1962, p. 34. See also General Alexander’s third Award, RIAA, Vol. XXVIII, p. 228.
  12 See CR 2017/8, p. 34, para. 42 (Kohen): “[i]t does not assist Nicaragua to refer to

Costa Rican maps based on aerial photography of the 1960s when there was some channel,
and when the argument that it seeks to make at least had some factual basis”; emphasis
added.
  According to Article VI of the 1858 Treaty,
       “[t]he Republic of Nicaragua shall have exclusive dominium and imperium over the
       waters of the San Juan River from its origin in the lake to its mouth at the Atlantic
       Ocean; the Republic of Costa Rica shall however have a perpetual right of free navi-
       gation on the said waters between the mouth of the river and a point located three
       English miles below Castillo Viejo”.

129

265      maritime delimitation and land boundary (decl. gevorgian)

area” — for this reason, despite having voted against paragraph 2 of the
dispositif, I am in full agreement with the last phrase thereof, which attri-
butes sovereignty over Harbor Head Lagoon to Nicaragua.

   6. Accordingly, it is my view that not only the lagoon, but also the
beach of northern Isla Portillos, should have been declared under Nicara-
guan sovereignty in accordance with Article I of the 1858 Treaty of Lim-
its.


                                II. Military Camp

   7. I am also unable to concur with the Court’s ﬁnding according to
which Nicaragua’s military camp has violated Costa Rica’s sovereignty.
In the Court’s Judgment in Certain Activities Carried Out by Nicaragua in
the Border Area (Costa Rica v. Nicaragua) (hereinafter “the 2015 Judg-
ment”), the Court maintained the deﬁnition of the disputed territory
(introduced in its Order on provisional measures of 8 March 2011) as
“the area of wetland of some 3 square kilometres between the right bank
of the disputed caño, the right bank of the San Juan River up to its mouth
at the Caribbean Sea and the Harbor Head Lagoon” 13. But at the same
time, it excluded from this deﬁnition “the stretch of coast abutting the
Caribbean Sea which lies between the Harbor Head Lagoon . . . and the
mouth of the San Juan River”. One of the reasons for doing so was that
the Parties had not “provide[d] detailed information concerning the
coast” 14.

  This shows, as the present Judgment explains, that
        “no decision was taken by the Court in its 2015 Judgment on the
        question of sovereignty concerning the coast of the northern part of
        Isla Portillos, since this question had been expressly excluded . . . it
        is not possible for the issue of sovereignty over that part of the coast
        to be res judicata. Therefore, the Court cannot declare inadmissible
        Nicaragua’s claim concerning sovereignty over that stretch of coast
        of Isla Portillos.” 15
  In sum, the territory at stake was disputed territory 16.


   13 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
Nicaragua) and Construction of a Road in Costa Rica along the San Juan River (Nica-
ragua v. Costa Rica), Judgment, I.C.J. Reports 2015 (II), p. 697, para. 69 (quoting from
I.C.J. Reports 2011 (I), p. 19, para. 55).
   14 Ibid., p. 697, para. 70.
   15 See paragraph 69 of the present Judgment.
   16 This is conﬁrmed by the fast-changing geomorphological conditions of the area,

which is characterized by the presence of temporary channels connecting Harbor Head
Lagoon with the Caribbean Sea (Report of the Court-Appointed Experts, p. 29, ﬁg. 29).

130

266     maritime delimitation and land boundary (decl. gevorgian)

   8. In my declaration on the 2015 Judgment, I already addressed the
problems arising from the Court’s ruling on sovereignty over the disputed
area. I expressed my disagreement with the Court’s decision to declare
“Costa Rica’s sovereignty over an area whose limits are far from being
clear” and pointed out that such a decision may be “the source of future
disagreement between the Parties” 17. In my opinion, these views apply
a fortiori in the present case. A ruling on sovereignty, together with an
order to remove Nicaragua’s camp from Costa Rica’s territory, would
have been suﬃcient relief for the Applicant. Such a decision would have
been closer to the realities on the ground, as only on 2 February 2018
(that is, the date of delivery of the present Judgment) has Costa Rica’s
sovereignty over the territory where Nicaragua’s camp was located been
established 18. It would also have been in line with the Court’s Judgment
in Cameroon v. Nigeria, in which the Court ruled (in relation to the pres-
ence of Nigerian forces in a disputed territory) that “by the very fact of
the present Judgment and of the evacuation of the Cameroonian territory
occupied by Nigeria”, the injury suﬀered by Cameroon had been
addressed 19.


               III. Maritime Boundary in the Caribbean Sea

  9. I am in broad agreement with the maritime boundary in the Carib-
bean Sea as delimited by the Court. However, in line with my previous
reasoning on the starting-point of the land boundary, I am inclined to
consider that the starting-point of the maritime boundary should have
been situated at the so-called “Alexander Point” (that is, the point at
which General Alexander ﬁxed the starting-point of the land boundary).
Such a solution would have fully respected the 1858 Treaty of Limits and
the Cleveland and Alexander Awards. However, since, in practical terms,
the starting-point identiﬁed in the present Judgment does not signiﬁcantly
move the course of the would-be boundary line 20, I have voted in favour
of paragraph 4 of the dispositif.


   17 Certain Activities Carried Out by Nicaragua in the Border Area (Costa Rica v.
Nicaragua) and Construction of a Road in Costa Rica along the San Juan River (Nica-
ragua v. Costa Rica), Judgment, I.C.J. Reports 2015 (II), declaration of Judge Gevorgian,
pp. 831-832, paras. 4 and 6.
   18 I am aware of the Court’s statement in Frontier Dispute that the eﬀect of any judi-

cial decision rendered in a territorial dispute is “a clariﬁcation . . . of a given legal situa-
tion with declaratory eﬀect from the date of the legal title upheld by the court” (Frontier
Dispute (Burkina Faso/Republic of Mali), Judgment, I.C.J. Reports 1986, p. 563, para. 17).
However, this ﬁnding should not be taken to its ultimate consequences. In reaching the
opposite conclusion, the Court has given full eﬀect to the legal ﬁction of retroactivity.
  19 Land and Maritime Boundary between Cameroon and Nigeria (Cameroon v. Nigeria:

Equatorial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 452, para. 319.
  20 See sketch-map No. 5.



131

267     maritime delimitation and land boundary (decl. gevorgian)

   Some other aspects of the case could also have been addressed diﬀer-
ently. In particular, I consider that, as territory under its sovereignty,
Nicaragua’s Harbor Head Lagoon generated an entitlement to a terri-
torial sea to Nicaragua. The Court instead concludes that the “instability”
of the sandbar separating the lagoon from the Caribbean Sea and its
situation as a “small enclave within Costa Rica’s territory” justiﬁed the
opposite conclusion 21. Leaving aside the problems arising within this
reasoning, it appears unjustiﬁed not to compensate Nicaragua for its loss
of territory in the maritime area generated by the sandbar in front of the
lagoon.

   10. Other relevant questions concern the practical diﬀerences between
the methods employed to delimit the territorial sea and the economic
exclusive zone and continental shelf, the legal eﬀects of the 1977 Treaty
on Delimitation of Marine and Submarine Areas and Maritime Coopera-
tion between Costa Rica and Colombia (not yet ratiﬁed, but strictly
applied by Costa Rica for more than forty years), the legal eﬀects of the
1980 bilateral treaty concluded between Panama and Costa Rica (referred
to by Costa Rica, but never registered in accordance with Article 102,
paragraph 1, of the United Nations Charter) and the limited use in inter-
national jurisprudence of radial projections in the determination of rele-
vant areas. Certainly, these are important issues which the Court could
have addressed in more detail. However, overall, I consider that the Judg-
ment strikes a fair balance between the respective entitlements of the
two Parties in the Caribbean Sea and the Paciﬁc Ocean.


                                                    (Signed) Kirill Gevorgian.




  21   See paragraph 105 of the present Judgment.

132

